                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

DEDRIC JAMAR DEAN,                       )
#197053,                                 )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )      CASE NO. 2:17-CV-294-WKW
                                         )             [WO]
KARLA JONES, et al.,                     )
                                         )
            Defendants.                  )

                                    ORDER

      On August 12, 2019, the Magistrate Judge entered a Recommendation (Doc.

# 36) to which no timely objections have been filed. After an independent review

of the record and upon consideration of the Recommendation, it is ORDERED as

follows:

      (1)   The Recommendation of the Magistrate Judge (Doc. # 36) is

ADOPTED; and

      (2)   This action is DISMISSED without prejudice.

      Final judgment shall be entered separately.

      DONE this 4th day of September, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
